Citation Nr: 1706369	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  06-31 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to March 15, 2010, and in excess of 50 percent afterwards, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from May 1967 to March 1970, to include service in the Republic of Vietnam.  He was awarded the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in September 2008.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VLJ who conducted the Veteran's September 2008 hearing is no longer with the Board.  In January 2017, the Veteran was sent notification that he could request another Board hearing with a VLJ.  In February 2017, the Veteran indicated that he wanted another Board hearing by video teleconference.

As such, a remand is necessary to schedule the Veteran for a video conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested video conference hearing before a VLJ at the RO.  The RO should notify the Veteran of the date and time of the hearings, in accordance with 38 C.F.R. § 20.704(b).  The case should then be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

